827-/5
                                 ELECTRONIC RECORD




COA # 14-14-00091-CR                                  OFFENSE: Aggravated Sexual Assault


STYLE: Adrian Francisco Miranda vThe State of Texas   COUNTY: Harris

                                                                          th
COA DISPOSITION: Affirmed                                TRIAL COURT: 185in District Court


DATE: April 23. 2015   Publish: No                       TC CASE #: 1400039




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Adrian Francisco Miranda vThe State of Texas


CCA#

        APPg LL/}A/T">-S
FOR DISCRETIONARY REVIEW IN CCA IS:
                                     Petition    CCA Disposition:.
                                                 DATE:
                                                                         $ZhtS
    refo<5&</                                    JUDGE:

DATE: Se>r/. /£. 5LOH"                           SIGNED:.                       PC:

JUDGE: /%?; /\/&#t>l/ XJ. /fe>/                  PUBLISH:                       DNP:




                                                                                       MOTION FOR


                                                         FOR REHEARING IN CCA IS:


                                                      JUDGE:


                                                                               ELECTRONIC RECORD